Citation Nr: 9917191	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  94-40 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service-connection for a kidney disorder 
as secondary to service-connected disability for accrued 
benefits purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and H.L.W.

ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to July 
1974.  

This appeal arises from a February 1993 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied entitlement to service connection for a kidney 
disorder as secondary to medication taken for service-
connected disability, entitlement to an evaluation in excess 
of 30 percent for post-traumatic stress disorder (PTSD) and 
entitlement to an evaluation in excess of 10 percent for a 
wound of the left hand, each for the purpose of accrued 
benefits.  The RO also denied entitlement to service 
connection for the cause of the veteran's death.  

On appellate review in January 1997 the Board of Veterans' 
Appeals (Board) granted entitlement to an increased 
evaluation of 20 percent for a wound of the left hand and 
remanded the remaining issues for additional development.  On 
appellate review in September 1998, the Board granted 
entitlement to an increased rating of 50 percent for PTSD 
prior to January 9, 1990 and entitlement to an increased 
rating of 50 percent for PTSD effective January 9, 1990.  The 
issues of entitlement to accrued benefits based on a claim 
for entitlement to service connection for kidney disability 
as secondary to a service-connected disorder and entitlement 
to service connection for the cause of the veteran's death 
were once again remanded for additional development.  After 
attempting to compete the Board's requested development, 
those matters have been returned for appellate consideration.  


FINDINGS OF FACT

1.  Prior to the veteran's death, service connection was in 
effect for PTSD, residuals of a gunshot wound of the left 
hand, a laceration of the left leg, residuals of amoebic 
dysentery, residuals of a fungal infection of the left leg, 
and residuals of a scar resulting from the removal of a lymph 
node of the left groin.

2.  The veteran's kidney disease was causally related to 
medication prescribed for his service-connected disabilities.  

3.  On October 3, 1991, the veteran died as a result of a 
natural disease, not otherwise specified.  Prior to his 
death, the veteran received treatment for various disorders 
including end stage renal disease. 

4.  The veteran's end stage renal disease caused, contributed 
to the cause, and hastened his demise. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a kidney disorder 
as secondary to medication prescribed for service-connected 
disabilities on the basis of aggravation for accrued benefits 
purposes have been met.  38 U.S.C.A. §§ 5107, 5121 (West 
1991); 38 C.F.R. §§ 3.102, 3.310(a), 3.1000 (1998).

2.  The veteran's service-connected kidney disease 
contributed substantially or materially to the cause of his 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.312 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks entitlement to service connection for a 
kidney disease for the purpose of accrued benefits and 
entitlement to service connection for the cause of the 
veteran's death.  Review of the record indicates that the 
appellant has submitted well-grounded claims.  VA, therefore, 
has a duty to assist the appellant in the development of 
facts pertinent to her claims.  38 U.S.C.A. § 5107(a).  In 
this regard, the Board reiterates that in September 1998, the 
Board remanded these issues to obtain additional development 
and in accordance with the Board's remand directives, the RO 
attempted to obtain additional medical reports.  However, in 
September 1998, it was noted that no VA records of treatment 
from October 2-3, 1991 were available.  Thereafter, the 
claims folder was returned to the Board.  After reviewing the 
evidence of record, the Board is satisfied that all necessary 
evidence has been received for an equitable disposition of 
the appellant's appeal and adequately developed.  Id. 


Factual Background

The service medical records are silent with regard to 
complaints of or treatment associated with kidney disease and 
hypertension.  On separation from service examination in 
March 1974, clinical evaluation of the heart and 
genitourinary system was normal and the veteran's blood 
pressure reading was 138/76.  It is noted that the service 
medical records show that the veteran received treatment for 
numerous orthopedic disabilities and was prescribed Motrin 
along with other non-steroidal anti-inflammatory drugs 
(NSAID's).

VA examination in January 1976 revealed normal heart tones 
with a blood pressure reading of 126/78.  An April 1976 
medical statement from Simmons & Van Komen shows that the 
veteran's blood pressure reading was 124/88 and makes no 
reference to kidney disease.  VA hospital and outpatient 
treatment reports dated from July 1977 to May 1983 also fail 
to show any disorders of the kidney or evidence of 
hypertension.  

On VA examination in January 1984, review of the systems 
detected nocturia without heart trouble and blood in the 
urine.  However, the etiology was unknown.  While the veteran 
was hospitalized in April 1985, a discharge diagnosis of mild 
hypertension was recorded and a July 1987 discharge summary 
shows that the veteran was advised to seek follow-up 
treatment for hypertension.  

A February 1988 VA hospital discharge summary report shows 
that the veteran had hypertension over a year's duration and 
that he received treatment.  VA outpatient treatment reports 
extending from December 1987 to September 1988 show that the 
veteran initially complained of persistent proteinuria in 
December 1987 and January 1988, and that he continued to 
receive treatment for hypertension.  The reports record 
impressions of probable analgesic nephropathy-questionably 
acid elevated and rule out mild form of lupus nephritis.  A 
March 1988 clinical entry shows that the veteran was noted to 
have proteinuria in July 1987 and that a February 1988 biopsy 
showed obesity related glomerulonephritis.  Hypertension well 
controlled with Enalapril as well as impressions of 
proteinuria secondary to obesity related glomerulonephritis 
and hypertension doing well were noted.  Treatment reports 
dated in June and July 1988 also record diagnoses of obesity-
related glomerulonephritis and hypertension.

In November 1988, the RO received the veteran's informal 
claim for entitlement to service connection for renal toxic 
disease and hypertension.  


In a December 1989 letter, the veteran added his kidney 
disorder was due to medication prescribed for pain associated 
with his gunshot wounds.

Thereafter, the RO received numerous VA outpatient treatment 
reports showing that on orthopedic consultation in July 1987, 
the veteran was warned that taking excessive doses of Motrin 
could cause renal damage and gastritis.  Also, at that time, 
the veteran's medication was changed to Dolobid and he was 
encouraged to only use Dolobid and discouraged from using 
Motrin.  Treatment reports thereafter show that in June 1989, 
assessments were made of hypertension likely secondary to 
renal failure, obesity now with low blood pressure, renal 
failure increasingly likely, combination of obesity 
glomerulopathy and analgesic nephropathy.  

It was noted that in December 1989 as a result of his 
progressively elevated blood urea nitrogen (BUN) and 
creatinine over the previous months which were thought to be 
related to obesity and chronic use of NSAID medication, the 
veteran underwent an arteriovenous fistula (AV) using Gore-
Tex loop in the forearm position.  The postoperative 
diagnosis was end stage renal disease secondary to NSAID.  
The treatment reports also show that in January 1990, the 
veteran underwent an exploration of venous anastomosis and 
apical incision site with ultimate removal of Gore-Tex loop; 
attempted AV fistula; and placement of double cuff Tenckhoff 
catheter (for peritoneal dialysis after three AV fistulas 
failed).  Thereafter the veteran continued to receive 
dialysis treatment.

A March 1990 Social Work Evaluation report is also of record.  
The report shows that the veteran was in end stage renal 
disease secondary to chronic glomerulonephritis and that he 
reached the end stage in December 1989.  He began 
hemodialysis within the same month.  

In April 1990, A.K.C., M.D., wrote that the veteran received 
continuous ambulatory peritoneal dialysis and that he had 
received Motrin while in service (approximately 750 
milligrams a day) and subsequent to service from 1974 to 1986 
(up to 120 pills per week).  The physician added that the 
veteran's proteinuria started in 1983 and in 1986 Motrin was 
no longer prescribed.  In 1988, because of nephrotic 
proteinuria, a kidney biopsy was accomplished.  The biopsy 
revealed primarily glomerular lesion.  

The physician then stated that with regard to whether the 
veteran's kidney disease is related to NSAID's, his kidney 
biopsy showed primarily glomerular disease (with 
glomerulomegaly and an increase in mesangial cellularity).  
Together with his heavy proteinuria (5-15 grams a day), one 
would have to say that glomerular disease was the major 
problem.  Regarding whether Motrin aggravated his renal 
disease, the examiner stated most likely it did but to what 
extent is difficult to quantitate and prove.  Regarding 
whether the veteran's kidney disorder could be due to Agent 
Orange, the examiner stated that he could not answer that 
question either.  

He stated that many glomerular diseases were called 
"primary" because the etiologic agent pathogenesis was 
unknown and whether Agent Orange could cause this appearance 
of kidney disease under the microscope in humans would be 
difficult to address.  In summary, the physician stated that 
the veteran had kidney disease that could very well have been 
aggravated by chronic administration of Motrin.  His medical 
conditions were difficult and serious because hemodialysis 
and transplantation were not great options.

An April 1990 newspaper article titled "Study links 
Ibuprofen to kidney failure risk" is also of record.  The 
article shows the Ibuprofen is sold over-the-counter as 
Advil, Medipren, Motrin, Nuprin, etc., and discusses a three-
year study, which examined the short-term effects of 
Ibuprofen on 12 women with mild kidney disease, arthritis, 
and hypertension.  

The study found that normally, the decrease in blood flow 
from using Ibuprofen posed little risk if used for a short 
period, but for individuals whose blood flow to the kidneys 
was already reduced by kidney, heart, or liver damage, and 
the flu or aging, Ibuprofen could trigger acute kidney 
failure.  

In an April 1990 statement, S.N.P., L.C.S.W., confirmed that 
the veteran was no longer being considered a candidate for 
renal transplant surgery because the renal transplant staff 
could not guarantee that he would not experience significant 
adverse psychological reaction to steroid therapy post 
transplant.  The veteran also expressed a major concern over 
the same issue.

At his personal hearing in October 1990, the veteran 
testified that protein in his urine was initially detected in 
1973 prior to separation from service.  He, however, did not 
seek medical attention until 1984 when the disorder worsened.  
The veteran testified that he received treatment at the renal 
clinic and had undergone a kidney biopsy in 1987.  He then 
testified that at that time, he was told that taking Motrin 
could cause kidney failure.  The veteran then stated that he 
had been prescribed Motrin since 1974 for chronic pain of the 
legs, hands, and groin.  He was issued four to six tablets a 
day, approximately 120 tablets biweekly.  However, the 
veteran later clarified that instead of taking 120 tablets 
biweekly, his prescription contained 120 tablets.  
Nevertheless, he currently obtained relief with Dolobid.

The record also contains additional articles.  An article 
from the American Journal of Kidney Diseases, Volume VI, No. 
1, dated in July 1995 titled "Statement on the Release of 
Ibuprofen as an Over-the-Counter Medicine," states that 
among several adverse effects of non-steroidal, anti-
inflammatory drugs, an increasing recognition of reversible 
acute renal failure has been noteworthy.  The clinical 
disorder is characterized by an acute deterioration of renal 
function which may occur rapidly or insidiously.  

Those at-risk for the development of acute renal 
insufficiency while receiving a NSAID are those who receive 
diuretics with heart failure, severe hypertension, cirrhosis; 
the elderly; and those with underlying renal disease.  The 
article also notes that although associated renal 
insufficiency is usually reversible, in some cases, serious 
adverse renal actions characterized by heavy protenurina and 
acute interstitial nephritis have been recognized with the 
use of NSAID.  

A second article from the American Journal of Kidney 
Diseases, Volume II, No. 4, January 1983 titled 
"Nephrotoxicity of Nonsteroidal Anti-Inflammatory Agents" 
shows that adverse effects of nonsteroidal anti-inflammatory 
drugs have grown remarkably over recent months; thus, 
increased labeling of over-the-counter Ibuprofen use has been 
proposed.  

The clinical data then show in June 1991, the veteran was 
hospitalized for peritonitis secondary to an infected 
Tenckhoff catheter and chronic renal failure.  The veteran 
was also rehospitalized on a second occasion later in June.  
The hospital summary discharge report at that time shows that 
the veteran was readmitted for abdominal pains associated 
with end stage renal disease on chronic ambulatory peritoneal 
dialysis and that he remained hospitalized until July 1991.  
The discharge diagnoses were removal of Tenckhoff catheter; 
quintan catheter placement; and hemodialysis times two.  VA 
treatment reports dated from January to September 1991 show 
continued treatment for symptoms associated with end stage 
renal failure and hypertension.  

A September 30, 1991 treatment report shows that the veteran 
received treatment for muscle cramps and ear plugging without 
symptoms of a cold, evidence of distal discharge, or a cough.  
The impression was muscle cramps, end stage renal disease.  

On October 1, 1991, the veteran was found unconscious at home 
and transferred via emergency transportation to the VA 
hospital.  The Gold Cross Ambulance report shows that the 
veteran was transferred for renal dialysis and at that time, 
he was unresponsive and semi-conscious.  While on route, the 
veteran also had an active seizure and was combative.  The VA 
medical report essentially reiterates the foregoing, in that, 
it shows that the veteran was transported from his home and 
at that time, he was unresponsive.  The veteran also had a 
grand mal seizure.  Afterwards, the medical report shows that 
the veteran was treated with medication and transferred to 
the dialysis unit.  The diagnosis was hypoglycemic.  

Thereafter, a separate treatment report dated on October 1, 
1991 shows that the veteran received additional treatment and 
that he had been admitted on three separate occasions within 
48 hours.  At that time, the veteran complained of increased 
blood pressure readings and leg pain.  After receiving 
treatment, the diagnosis was leg pains/normotensive now.  

An October 3, 1991 Emergency Medical Services Report from the 
Salt Lake County Fire Department shows that the veteran was 
found expired at his home.  

Also of record is a listing of the veteran's prescriptions 
extending from 1987 to 1991.  The printouts show in March 
1987, the veteran was prescribed 600 milligram Ibuprofen 
tablets and advised to take one tablet with food three to 
four times a day for knee pain.  The veteran was prescribed 
100 tablets, a 30 day supply.  

The Certificate of Death shows that the veteran died at home 
on October 3, 1991 as a result of natural disease, not 
otherwise specified.

A January 1992 statement, E.A.L., M.D., of the State of Utah, 
Department of Health, Office of the Medical Examiner, shows 
that the veteran had a history of end stage renal disease, 
high blood pressure, and an abnormal heart rhythm.  

In addition, the veteran received regular treatment for renal 
disease.  E.A.L. then wrote as is frequently the case of VA 
patients dying outside of a VA facility, the veteran's 
untimely death was technically NOT under the jurisdiction of 
that office.  Because a death certificate needed to be issued 
and VA physicians were unwilling to certify a cause and 
manner of death, his widow came to his office.  The physician 
then stated that an external examination was conducted, not 
an autopsy.  The purpose of the external examination was to 
rule out the possibility of trauma contributing to the 
veteran's death and to draw samples for toxicologic tests.  
The foregoing items were accomplished without suspicious 
results; consequently, the death was certified as "NATURAL 
DISEASE, NOT OTHERWISE SPECIFIED."  

E.A.L. then noted that VA was reluctant to make any 
statements regarding the exposure to Agent Orange as a 
contributory factor to the death of the veteran and from his 
external examination and he was also unable to make such a 
determination.  The physician acknowledged reviewing the 
medical records at VA and then noted that in their summaries 
it was stated that the veteran had " . . . end stage renal 
disease from unknown cause (questionably agent orange 
exposure . . . ."  E.A.L. then stated that he was unaware of 
specific renal findings that demonstrated a cause-effect 
relationship between Agent Orange and end stage renal disease 
and he doubted that an autopsy would have provided a 
definitive diagnosis of Agent Orange complications as well.  
Nevertheless, E.A.L. stated that the veteran's medical 
records from physicians directing his care document that they 
at least considered Agent Orange a strong and reasonable 
cause of his failing kidneys.

The external examination report is also of record.  The 
report records pathological diagnoses of history of renal 
failure with dialysis therapy: fistula with multiple needle 
puncture sites, right forearm; clinical history of 
hypertension and cardiac rhythm disturbance; and no external 
evidence of traumatic injury.  

In the opinion section, the examiner wrote that the veteran 
died of apparent natural disease.  The veteran received VA 
treatment for hypertension, cardiac rhythm disturbance, and 
chronic renal failure requiring dialysis over many years.  No 
evidence of traumatic injury to explain death was found and 
toxicologic tests disclosed therapeutic blood levels of 
quinidine, verapamil, and lidocaine.  The manner of death was 
natural.  

In June 1992 H.L.W., a friend of the veteran, stated that the 
veteran was in a great deal of pain at the VAMC in September 
1991, so he drove the veteran to a mutual friends home and 
then to the veteran's home.  H.L.W. added that he later 
learned of the veteran's death and recalled that the veteran 
had difficulty obtaining a quinine tablet for medication.  

At her personal hearing in October 1993, the appellant 
testified that on September 30th the veteran complained of 
cramping of the abdomen and drove himself to the VA pharmacy 
to obtain medication.  While at VA, however, the veteran 
became very ill and a friend drove him home.  Hearing 
transcript (T.) pages 6-7.  H.L.W. also testified.  H.L.W. 
reiterated that he saw the veteran at the VA facility and 
that the veteran was in a great deal of pain as he leaned 
against the wall, cried, shook, and had difficulty with 
walking.  T. at 8.  H.L.W. then stated that he eventually 
drove the veteran home.  T. at 9-10.  

The appellant then testified that the next morning on October 
1, she tried to awaken the veteran but she was unsuccessful.  
She called the paramedics.  Upon arrival, the paramedics told 
her that the veteran was in a diabetic coma and transported 
him to VA.  T. at 10.  While on route, however, the veteran 
went into a seizure.  Id.  Upon the veteran's arrival and 
admission, he was treated and stabilized.  He was then 
transported to the renal clinic for dialysis, and after 
dialysis, he was released.  The appellant then testified that 
the veteran returned to the hospital prior to his death on 
October 1, and, at that time, he was prescribed one Quinine 
tablet.  

The appellant then asserted that the cause of the veteran's 
death was attributable to Agent Orange exposure and Ibuprofen 
tablets prescribed for this service-connected disabilities.  
T at 17-20.  The appellant added that the veteran began 
taking Ibuprofen prior to 1983.  Id. 

Also of record is a January 1994 Litigation Report showing 
that the appellant filed a wrongful death action against VA.   
The litigation report generally shows that the cause of the 
veteran's death was difficult to hypothesize.  It may have 
been attributable to hypoglycemia and the veteran's end stage 
renal disease may have caused his hypoglycemia, particularly 
in combination with quinine and dialysis.  

It is noted that one physician interpreted the cause of the 
veteran's death, "natural disease-not otherwise specified," 
to mean that the veteran death was due to his history of 
problems, namely, obesity, end stage renal disease, 
hypertension, back and knee problems, and exposure to 
medications needed for management of the foregoing problems.  
It was also noted that sudden death among dialysis patients 
was common and that most commonly deaths of dialysis patients 
were due to myocardial infarction (MI), irregular heartbeat, 
stroke, bleeding into the head or massive infection.  A 
September 1994 notice of settlement action letter is also of 
record.  

In a January 1998 statement, A.K.C., M.D., acknowledged being 
asked to provide an assessment regarding whether the extent 
of any increase in disability of the veteran's renal disease 
by the use of NSAID's could be quantified.  After reviewing 
the evidence of record and discussing renal biopsy findings 
with a renal pathologist at the VAMC, A.K.C., noted that it 
was their opinion that the veteran had an underlying kidney 
disease (glomerulopathy) unrelated to NSAID.  

At the time of the biopsy in 1988, the veteran had 
substantial proteinuria (5-15 gram per day), which was 
compatible with his underlying glomerulopathy, and the thick-
cut of his biopsy did not show substantial expansion of the 
interstitium, which is characteristic of chronic renal damage 
associated with NSAID (i.e., cellular infiltrates and 
fibrosis).  A.K.C. added it was his understanding that since 
1986, the veteran's use of NSAID was minimal, yet, since this 
time, his renal failure has progressed to the point that he 
required dialysis in December 1989.  A.K.C. then stated 
together with the fact that the veteran's renal biopsy did 
not show significant interstitial disease, NSAID did not play 
a major role in the progression of his renal failure from 
1988 after the kidney biopsy.  However, A.K.C. then stated 
that the exact quantitation of this contribution is extremely 
difficult but if a figure was required, it was less than 20 
percent.  


I.  Entitlement to service connection for 
a kidney disorder as secondary to 
service-connected disability for accrued 
benefits purposes.

Criteria

Regarding the appellant's claim of entitlement to service 
connection for a kidney disorder, for the purpose of accrued 
benefits, pertinent law provides that upon the death of a 
veteran, periodic monetary benefits to which he was entitled 
on the basis of evidence in the file at the date of death, 
and due and unpaid for a period of not more than two years 
prior to death, may be paid to his spouse.  38 U.S.C.A. 5121; 
38 C.F.R. 3.1000.  

Service connection may be established for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110.  

The regulations also state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

If not shown during service, service connection may be 
granted for nephritis if shown disabling to a compensable 
degree during the first post-service year.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Law and regulation also provide that if a veteran served in 
the Republic of Vietnam during the designated time period and 
developed certain diseases to a compensable degree within the 
requisite time period subsequent to service, then it will be 
statutorily presumed that the veteran was exposed to Agent 
Orange, unless there is affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 & Supp. 
1999); See McCartt v. West, 12 Vet. App. 164 (1999); 
38 C.F.R. §§ 3.307, 3.309 (1998).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.

In Allen v. Brown, 7 Vet. App. 439 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter referred to as the Court) made clear that 
service connection may not only be granted for a disorder 
found to be proximately due or the result of a service-
connected disability, but also when it is shown that the 
claimed disorder has been aggravated by the service-connected 
disability.  

In such cases, according to the Court, a basis exists upon 
which to predicate a grant of entitlement to service 
connection on a secondary basis.  Thus, pursuant to 
38 U.S.C.A. § 1110;  38 C.F.R. § 3.310(a), when aggravation 
of a veteran's nonservice-connected disorder is proximately 
due to or the result of a service-connected disability, such 
veteran shall be compensated for the degree of disability, 
but only that degree over and above the degree of disability 
existing prior to the aggravation.  

VA must determine whether evidence supports the veteran's 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis

At the outset, the Board recognizes the allegations which 
essentially maintain that the veteran's kidney disease may 
have been the result of exposure to Agent Orange in service.  
Nevertheless, in spite of the veteran's service 
administrative records which show that he received, among 
other things, Vietnam Service Medal with one Silver Star & 
Four Bronze Stars and Republic of Vietnam Campaign Medal, it 
is noted that only when a veteran served in the Republic of 
Vietnam during the designated time period and develops a 
certain specified disease to a compensable degree within the 
requisite time period after service, may in-service exposure 
to Agent Orange and service connection be presumed.  
38 C.F.R. § 3.307(a)(6), 3.309.  A kidney disease is not 
included within the specified listing for presumptive service 
connection under applicable law and regulation.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  As such, entitlement to 
service connection on a presumptive basis is not warranted 
for accrued benefits services.  Id.



The Board also recognizes the assertions made by the 
appellant and the veteran prior to his death which 
essentially maintain that evidence of proteinuria was found 
in his urine while in service, and that his kidney disorder 
occurred as secondary to medication, Ibuprofen, prescribed 
for his service connected disability.  As noted above, 
service connection may be established by evidence 
demonstrating that the disease in fact was incurred in 
service, aggravated by service, or related to service or 
events from service.  38 U.S.C.A. § 1110; Velez, supra; 
Combee, supra; 38 C.F.R. § 3.303.

In this case, the appellant cannot establish entitlement to 
service connection on a direct basis, as the record overall 
does not show the veteran's kidney disability manifested in 
service or manifested to a compensable degree within the 
requisite time period post service.  Nor is it shown that the 
veteran's kidney disability was caused by Motrin prescribed 
for the service-connected gunshot wound of the left hand, 
scar of the left leg, and scar of the left groin 
disabilities.  

However, after carefully weighing all of the evidence of 
record, the Board concludes that in accordance with Allen v. 
Brown, entitlement to service connection is warranted for the 
veteran's kidney disorder by reason of aggravation by 
medication prescribed for the service-connected disabilities.  
As noted above, when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. 
App. at 448.  As such, the appellant's testimony and the 
assertions of the veteran made prior to his death, which 
maintain that medication prescribed for the veteran's 
service-connected disabilities, Motrin, contributed to cause 
his kidney disorder, credible and probative in light of the 
clinical evidence.




Regarding the objective evidence of record, the Board 
initially notes that although the clinical data show that the 
veteran's end stage renal disease occurred as secondary to 
chronic glomerulonephritis and obesity, the record also shows 
that his kidney disease was aggravated by NSAID's prescribed 
for his service-connected disability.  As noted above, in 
December 1989, the post-operative diagnosis was end stage 
renal disease secondary to NSAID's.  

In addition, in April 1990, although A.K.C., M.D., stated 
that glomerular disease was the primary problem associated 
with the veteran's kidney disease, he also stated with regard 
to whether Motrin aggravated his renal disease, it most 
likely did but to what extent was difficult to quantitate and 
prove.  The physician then concluded that the veteran's 
kidney disease could very well have been aggravated by the 
chronic administration of Motrin.  

Moreover, on reevaluation in January 1998, although A.K.C. 
restated that it was his opinion that the veteran's 
underlying kidney disease (glomerulopathy) was unrelated to 
NSAID and that NSAID did not play a major role in the 
progression of the veteran's renal failure from 1988 after 
the kidney biopsy, he also stated that although the exact 
quantification of the contribution was extremely difficult, 
if a figure was required, it was less than 20 percent.  

The Board has also considered the submitted newspaper 
articles and textbook articles noting that an adverse effect 
of NSAID's is acute renal failure.  Considering the 
foregoing, the probative and persuasive evidence of record 
shows that the veteran's use of NSAID's aggravated his non-
service connected end stage renal disease and as such, 
entitlement to service connection is warranted.  


II.  Entitlement to service connection 
for the cause of the veteran's death.

Criteria

Pertinent law provides to establish entitlement to service 
connection for the cause of the veteran's death, such death 
must result from a disability incurred in or aggravated by 
active service in the line of duty, see 38 U.S.C.A. 
§§ 101(16), 1110; Pearlman v. West, 11 Vet. App. 443, 445 
(1998), or the evidence must show that the disability that 
was incurred in or aggravated by service caused or 
contributed substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that the service-connected disability casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death. Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).



There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

Criteria

As noted above, when all of the evidence is assembled, [VA] 
is then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

As noted above, the veteran died at his home on October 3, 
1991 as a result of a natural disease not otherwise 
specified.  The cause of the veteran's death was listed as 
such because as is frequently the case of VA patients dying 
outside of a VA facility, the veteran's untimely death was 
technically not under the jurisdiction of that office.  
Because a certificate of death was needed and the VA 
physicians were unwilling to certify a cause and manner of 
death, the appellant sought assistance from the State of 
Utah, Department of Health, Officer of Medical Examiner.  
Nevertheless, in a January 1992 statement, E.A.L., noted that 
prior to his death, the veteran received treatment for end 
stage renal disease, an abnormal heart rhythm, and 
hypertension.  

As previously noted, in order to establish entitlement to 
service connection for the veteran's cause of death, the 
evidence must show that the disability which caused the 
veteran's death was incurred in or aggravated by service, or 
may be presumed to have been incurred in service, or that the 
veteran's service-connected disabilities substantially or 
materially caused or lent assistance to cause the veteran's 
death. 

After reviewing the aforementioned evidence of record, the 
Board notes that the appellant cannot establish entitlement 
to service connection for the cause of the veteran's death on 
a direct basis, as the record overall does not show the cause 
of the veteran's death is directly related to service.  
Regarding the veteran's kidney disease, hypertension, and 
abnormal heart rhythm, the probative and persuasive medical 
evidence does not establish that the disorders were incurred 
in service, aggravated by service or related to any events 
from service.  Again, the service medical records are devoid 
of any adverse findings associated with the veteran's heart, 
blood pressure readings, and kidneys, and not one of the 
post-service medical reports of record attributes any of 
those disorders to service or any events from service.

Additionally, with regard to the service-connected PTSD, 
gunshot wound of the left hand with ulnar neuropathy, 
residuals of amoebic dysentery, laceration of the left leg, 
scar as secondary to the removal of a lymph node from the 
veteran's left groin and residuals of fungus infection for 
the left leg, entitlement to service connection for the cause 
of the veteran's death cannot be established on a secondary 
basis.  The probative and persuasive evidence of record 
neither shows that the veteran's service-connected 
disabilities caused the veteran's demise nor contributed 
substantially or materially to cause his demise.  In fact, 
there is no competent evidence of record that suggests that 
any of these disabilities caused or contributed substantially 
or materially to cause the veteran's death.





Nevertheless, as discussed above, in accordance with Allen, 
service connection for a kidney disease has been established.  
Although the October 1991 Certificate of Death records that 
the veteran died as a result of natural causes, not otherwise 
specified, the medical data clearly show that the veteran's 
end stage renal disease substantially and materially 
contributed to cause or caused the veteran's death.  

The Board is cognizant of statements recorded in the January 
1994 Litigation report which shows that the cause of the 
veteran's death may have been attributable to hypoglycemia.  
However, the Board also points out that the report shows that 
the veteran's end stage renal disease may have caused the 
veteran's hypoglycemia, particularly in combination with 
Quinine and dialysis.  

Thus, even in the alternative, the record shows, at a 
minimum, the veteran experienced "debilitating effects" due 
to his service-connected disability, kidney disease, that 
made him "materially less capable" of resisting the effects 
of the fatal disorder or disease, or that the service-
connected disability had "material influence in accelerating 
death," thereby contributing substantially or materially to 
the cause of death.  38 C.F.R. § 3.312; Lathan v. Brown, 
7 Vet. App. 359 (1995).  Accordingly, the evidentiary record 
supports a grant of service connection for the cause of the 
veteran's death.


ORDER

Entitlement to service-connection for a kidney disorder as 
secondary to service-connected disability for accrued 
benefits purposes is granted.

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

